MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing                                     FILED
the defense of res judicata, collateral                                   Aug 27 2018, 8:49 am
estoppel, or the law of the case.
                                                                              CLERK
                                                                          Indiana Supreme Court
                                                                             Court of Appeals
                                                                               and Tax Court




ATTORNEY FOR APPELLANTS                                  ATTORNEYS FOR APPELLEE
Leanna Weissmann                                         Mary Jane Lapointe
Lawrenceburg, Indiana                                    Daniel Lapointe Kent
                                                         Lapointe Law Firm, P.C.
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

City of Lawrenceburg, Indiana                            August 27, 2018
and City of Lawrenceburg Board                           Court of Appeals Case No.
of Works,                                                18A-PL-439
Appellants-Defendants,                                   Appeal from the Dearborn
                                                         Superior Court
        v.                                               The Honorable Jonathan N.
                                                         Cleary, Judge
Grant Hughes,                                            Trial Court Cause No.
Appellee-Plaintiff.                                      15D01-1607-PL-48




Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-PL-439 | August 27, 2018                    Page 1 of 7
                                          Case Summary
[1]   Former Lawrenceburg Redevelopment Director/Mayor’s Assistant Grant

      Hughes sued the City of Lawrenceburg and the Lawrenceburg Board of Public

      Works (collectively, “the City”) seeking compensation to which he claimed to

      be entitled following his termination. The trial court considered competing

      summary judgment motions before ruling in Hughes’s favor. We affirm.



                            Facts and Procedural History
[2]   Hughes entered into an employment contract (the “Agreement”) with the City

      on March 17, 2014. The Agreement was signed by then-Mayor Dennis Carr

      and each member of the Board of Works. It was also signed by Hughes.


[3]   According to the terms of the Agreement, Hughes’s employment commenced

      on March 17, 2014, “and shall continue until the 17th day of March, 2015.”

      Appellant’s App. Vol. II, p. 17. The Agreement provided that “[u]nless

      terminated [pursuant to the terms of the Agreement], and unless either party

      gives at least sixty (60) days notice of an intention to terminate the Agreement

      at the end of a given term, this Agreement and term of [Hughes’s] employment

      shall be automatically extended for consecutive one (1) year terms.”

      Appellant’s App. Vol. II, p. 17. The parties agreed that Hughes would be

      compensated at a rate of $85,202.00 per year. The Agreement further provided

      as follows:




      Court of Appeals of Indiana | Memorandum Decision 18A-PL-439 | August 27, 2018   Page 2 of 7
              In the event the City discontinues operating the offices of the
              Redevelopment Director and/or the Mayor’s Assistant, then this
              Agreement shall terminate as of the date of the discontinuance of
              operation of said office, and on the same date, the City shall be
              obligated to pay [Hughes] the balance of his compensation under
              this Agreement, including the costs of all benefits.
                                              ****
              If [Hughes] is terminated without cause, [Hughes] shall be
              entitled to receive the balance of his compensation under this
              Agreement, including the cost of all benefits. The City may
              terminate the Agreement without cause upon thirty (30) days
              written notice and approval of the majority vote of the Board of
              Works.


      Appellant’s App. Vol. II, p. 19.


[4]   Hughes was employed by the City until November 12, 2015, when he was

      notified by Mayor Carr that the City had decided to eliminate Hughes’s

      position. Mayor Carr further notified Hughes that, pursuant to the terms of the

      Agreement, “all existing employee benefits will remain in effect until March 17,

      2016.” Appellant’s App. Vol. II, p. 102. Mayor Carr’s successor, Mayor Kelly

      Mollaun, subsequently notified Hughes that as of January 4, 2016, the City had

      terminated his benefits and salary rather than continuing payment until the

      March 17, 2016 date required by the terms of the Agreement.


[5]   Following the termination of his employment, on July 13, 2016, Hughes filed

      suit against the City seeking compensation for the period between January 4,

      2016 and the March 17, 2016 Agreement expiration date. The parties filed

      competing summary judgment motions. Following a hearing on the parties’

      motions, the trial court granted Hughes’s summary judgment motion, denied
      Court of Appeals of Indiana | Memorandum Decision 18A-PL-439 | August 27, 2018   Page 3 of 7
      the City’s summary judgment motion, and entered judgment against the City in

      the amount of $42,378.54.



                                 Discussion and Decision
[6]   The City contends that the trial court erred in granting Hughes’s summary

      judgment motion. In challenging the trial court’s award of summary judgment

      to Hughes, the City does not point to any designated evidence that it claims

      creates an evidentiary issue of material fact. Rather, it makes three legal

      arguments as to why it believes it was improper to grant summary judgment in

      favor of Hughes.


              Our standard of review of a summary judgment order is well-
              settled: summary judgment is appropriate if the “designated
              evidentiary matter shows that there is no genuine issue as to any
              material fact and that the moving party is entitled to judgment as
              a matter of law.” Ind. Trial Rule 56(C).… A genuine issue of
              material fact exists where facts concerning an issue which would
              dispose of the litigation are in dispute or where the undisputed
              material facts are capable of supporting conflicting inferences on
              such an issue. [Commercial Coin Laundry Sys. v. Enneking, 766
N.E.2d 433, 438 (Ind. Ct. App. 2002)]. Even if the facts are
              undisputed, summary judgment is inappropriate where the record
              reveals an incorrect application of the law to the facts. Id.

              On appeal, we are bound to the same standard as the trial court,
              and we consider only those matters which were designated at the
              summary judgment stage. Id. We do not reweigh the evidence,
              but we liberally construe all designated evidentiary material in
              the light most favorable to the nonmoving party to determine
              whether there is a genuine issue of material fact for trial. Id. A
              grant of summary judgment may be affirmed upon any theory

      Court of Appeals of Indiana | Memorandum Decision 18A-PL-439 | August 27, 2018   Page 4 of 7
              supported by the designated materials. Id. at 439. The fact that
              the parties make cross-motions for summary judgment does not
              alter our standard of review. Id.


      Huntington v. Riggs, 862 N.E.2d 1263, 1266 (Ind. Ct. App. 2007), trans. denied.


[7]   The City argues that the Agreement is void and unenforceable because it

      violates the provisions of Indiana Code section 36-4-8-12(b), which indicates

      that a representative of a city “may not obligate the city to any extent beyond

      the amount of money appropriate for that department.… An obligation made

      in violation of this section is void.” The crux of the City’s argument is that the

      Agreement is void and unenforceable under Indiana Code section 36-4-8-12(b)

      because it subjected the City to an ongoing obligation that was unfunded after

      the first year. However, when read as a whole, it is clear that Indiana Code

      section 36-4-8-12 does not apply to employees but rather to other types of

      contracts entered into on behalf of a city. Thus, the City’s reliance on this

      provision is misplaced.


[8]   The City also argues that the Agreement violates the provisions of Indiana

      Code section 36-4-7-3. The relevant portion of Indiana Code section 36-4-7-3,

      which involves employee compensation, provides as follows:


              (b) Subject to the approval of the city legislative body, the city
              executive shall fix the compensation of each appointive officer,
              deputy, and other employee of the city. The legislative body may
              reduce but may not increase any compensation fixed by the
              executive. Compensation must be fixed under this section not
              later than November 1 of each year for the ensuing budget year.


      Court of Appeals of Indiana | Memorandum Decision 18A-PL-439 | August 27, 2018   Page 5 of 7
       In this case, the Board of Works fixed and budgeted for Hughes’s salary at all

       times relevant to the Agreement. The designated evidence shows that funds

       were apportioned for Hughes’s position during both the 2014-2015 and 2015-

       2016 contract years. It also establishes that the decision of whether to renew

       the Agreement for an additional year was to be made before the November 1

       deadline set forth in Indiana Code section 36-4-7-3.


[9]    Finally, the City argues that the contract is void because it violated the

       provisions of Indiana Code section 36-4-9-2 by binding the new mayor to

       employment decisions made by the prior mayor. Hughes does not dispute the

       City’s assertion that Mayor Mollaun could not be bound by Mayor Carr’s

       employment decisions. He argues, however, that the Agreement did not violate

       this provision as subsequent mayors were not bound by Mayor Carr’s decision

       to employ him as it expressly provided the procedure for calculating amounts

       due upon expiration of the Agreement, the elimination of his position, or his

       termination.


[10]   The Agreement provided that the City could, at any time, decide to eliminate

       Hughes’s position or terminate Hughes’s employment without cause. In fact,

       Hughes’s position was eliminated on November 12, 2015. The Agreement

       stated that if the City decided to eliminate Hughes’s position or terminate his

       employment, it was obligated to pay Hughes “the balance of his compensation

       under this Agreement, including the cost of all benefits.” Appellant’s App. Vol.

       II, p. 19. The designated evidence establishes that the City chose to exercise its



       Court of Appeals of Indiana | Memorandum Decision 18A-PL-439 | August 27, 2018   Page 6 of 7
       right to eliminate Hughes’s position but failed to compensate Hughes according

       to these terms.



                                               Conclusion
[11]   We conclude that record does not reveal any incorrect application of the law to

       the facts. In addition, the City does not point to any designated evidence that

       would render the trial court’s award of summary judgment in Hughes’s favor

       improper. The designated evidence supports the trial court’s award of summary

       judgment for Hughes as it proves that the parties entered into a valid

       employment contract and that the City breached this contract by failing to

       compensate Hughes through March 17, 2016.


[12]   The judgment of the trial court is affirmed.


       Brown, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-PL-439 | August 27, 2018   Page 7 of 7